Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 6/24/2022.

Examiner’s Amendment 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Qianqian Wu (Reg. No. 78,599) on July 29, 2022.  During the telephone conference, Ms. Wu has agreed and authorized the Examiner to amend Claim 5.
Claims
Replacing Claim 5 as following:
Claim 5:	 (Currently Amended) A computer-implemented method for erasing information based on a dual-security mechanism, comprising:

a) identifying a storage medium feature of an electronic scrap X and identifying an information erasure feature of the electronic scrap X , and matching identified storage medium feature and identified information erasure feature in a storage medium feature database and an information erasure feature database to determine an erasure solution; and

identifying a firmware system feature of the electronic scrap X and matching identified firmware system feature in a firmware system feature database to determine a native system data package for rewriting after the information is securely erased;
wherein step a) is expressed as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 including 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

e)    if the information erasure result does not meet the set standard; and 
f)   recover to obtain an electronic scrap X last delete, formatting the electronic scrap X last delete, and writing a matching native system according to the native system data package into the electronic scrap X last delete to obtain an electronic scrap Z with the native system recovered if the information erasure meets the set standard; Page 5 of 14Serial No.: 16/822,154 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein step e)  

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein step f)  



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




Examiner's Statement of reason for Allowance
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for erasing information based on a dual-security mechanism. A storage medium feature database, an information erasure feature database, and a firmware system feature database are built to match cases for to-be-erased electronic scrap. An erasure solution and a native system data package are generated based on the matching results. The information is erased and an erasure result is evaluated; and the information is recovered on the erased electronic scrap, and a recovery result is evaluated, to implement comprehensive double security evaluation. The information erasure validity of the electronic scrap is checked based on the evaluation results. If an erasure result is invalid, erasure solutions are corrected online based on the evaluation result, until the erasure result is valid and the electronic scrap with a native system recovered is obtained.
The closest prior art, as previously recited, Fabritius (WO2020/169876) and Nerl (US20050289402), are also generally directed to various aspects erasing information.  However, none of Fabritius and Nerl teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 5.  For example, none of the cited prior art teaches or suggest the steps of a) identifying a storage medium feature of an electronic scrap X and identifying an information erasure feature of the electronic scrap X, and matching identified storage medium feature and identified information erasure feature in a storage medium feature database and an information erasure feature database to determine an erasure solution; and identifying a firmware system feature of the electronic scrap X and matching identified firmware system feature in a firmware system feature database to determine a native system data package for rewriting after the information is securely erased; wherein: fiden (●)  represents the process of identifying the storage medium feature dfeamedium, the information feature dfeadelete and the firmware system feature dfeafirmware are of the electronic scrap X ; λ  pass represents overwrite times, S represents a set of overwrite sequences, λ  size represents a size of an overwrite packet, and λ  order represents an arrangement order of overwrite sequences in the overwrite packet; f firmware match (●)  represents the process of matching the identified firmware system feature in the firmware system feature database D data firmware to output the native system data package u data ; features including a recoverable data identification rate and a recovery degree of Xrecover, e) correcting the erasure solution obtained in step a) to generate a new erasure solution, and repeating steps b) to d) until the information erasure result meets the set standard if the information erasure result does not meet the set standard; f) performing a last erasure operation on the electronic scrap X recover to obtain an electronic scrap X last delete, formatting the electronic scrap X last delete, and writing a matching native system according to the native system data package into the electronic scrap X last delete to obtain an electronic scrap Z with the native system recovered if the information erasure meets the set standard.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439